DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 8-9, filed 01/04/2021, with respect to the rejections under 35 U.S.C. 112(b) and objections have been fully considered and are persuasive in view of the amendments to the claims.  The rejections under 35 U.S.C. 112(b) and previously applied objections have been withdrawn. New ground of rejection under 35 U.S.C. 112(b) and objections, however, are made in view of the amendments. See rejections/objection below.
Applicant’s arguments, see Remarks pg. 10, with respect to the rejection(s) of claim(s) 8 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendment which recites, “wherein the vital data is processed to generate a risk assessment associated with a heart condition and if a preset condition has been surpassed to indicate a risk condition to the user associated with heart-related sensor data”.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lodato et al. (US 9724042). See rejection below.
Claim Objections
Claim 12 is objected to because of the following informalities: grammar. The claim recites, “adjusting the preset condition” in the last line and should be amended to recite, “adjust the preset condition”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-19, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites, “vital data… including electrocardiogram (ECG) and at least one of pulse oximetry, skin temperature, and configured to measure ambient temperature surrounding the user”, see bullet (ii), ll. 2-5. It is unclear whether Applicant intends for the “ambient temperature” measurement to be considered necessary (as is the case with ECG), or if it is optional and included in the list of alternatives with pulse oximetry, skin temperature. It is recommended that Applicant amend this limitation to more clearly set forth the desired claim scope. For examination purposes, this limitation has been interpreted with either of the interpretations provided above.
As a result of dependence on claim 8, subsequent dependent claims 10-19 and 22-25 are also rejected as indefinite. 
Regarding claim 22, the claim recites, “the high-risk condition”. It is unclear whether this limitation refers to the “high-risk cardiac condition” of claim 15 or another, undisclosed high-risk condition. As such, the antecedent basis for this limitation is indefinite. For examination purposes, this limitation has been interpreted as “the high-risk cardiac condition”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 8 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim recites, “a wearable vital monitoring device configured as a patch placed on the chest of the user”. Such positive recitation of the patch being placed on the chest of the user renders this claim as being directed to or encompassing a human organism. It is recommended that Applicant amends this limitation to recite the positioning of the patch in a passive voice, i.e., “a wearable vital monitoring device configured as a patch to be placed on the chest of the user”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8, 10-16, 19, 22-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (US PGPUB 2016/0071393) (hereinafter Kaplan) in view of Bleich et al. (US PGPUB 2013/0171599) (hereinafter Bleich), further in view of Lodato et al. (US 9724042) (hereinafter Lodato).
Regarding claim 8, Kaplan discloses a system for vital monitoring of a user (Abstract), the system comprising: (a) a wearable vital monitoring device (Title, Fig. 1) configured to fit comfortably on a user (Para. 27, first sentence) comprising: (i) a control unit enclosed in the wearable vital monitoring device (Fig. 1, processor 108), the control unit including a microprocessor (Para. 28, second sentence: “The processor 108 may be a programmable microprocessor”) provided on a circuit board having a -2-Appin. No. 16/283,947Attorney Docket No. 008538-000006plurality of channels for receiving and processing sensor data, each of the plurality of channels coupled to the microprocessor (These channels are depicted as arrows in Fig. 1B; there must be a circuit board with these channels to facilitate function of the device); (ii) a plurality of sensors included in the wearable vital monitoring device coupled to the control unit (Fig. 1B, biometric sensor module 105, ambient temperature sensor 120) and operable for obtaining vital data from the user including pulse oximetry (Para. 21, last sentence), electrocardiogram (ECG) (Para. 23, last sentence), skin temperature (Para. 20, second sentence), and ambient temperature surrounding the user (Fig. 1B, ambient temperature sensor 120), wherein each of the plurality of sensors is coupled to at least one of the plurality of channels and 
Kaplan does not disclose that the device is positioned in proximity to the user's heart, or that the device is provided as a patch configured to be placed on the chest of the user. Kaplan also does not teach that the vital data is processed to generate a risk assessment associated with a heart condition and if a preset condition has been surpassed to indicate a risk condition to the user associated with heart-related sensor data.
 Bleich, however, teaches a patch configured to be placed on the chest of a user (Fig. 30A, patch 514) and that sensors in contact with the chest of a user can be used to identify and log data on other physiological activities that can easily be sensed from those locations, such as coughing, sneezing, snoring, and yelling (Para. 207, last sentence). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Kaplan such that the device is positioned in proximity to the user's heart and the device is provided as a patch configured to be placed on the chest of the user. Making this modification would be useful for identifying and logging data on other physiological activities that can easily be sensed from those locations, such as coughing, sneezing, snoring, and yelling (Para. 207, last sentence).
Furthermore, Lodato teaches a method for generating a health report indicative of health index and risk index (Fig. 1, embodiment 150) which includes baseline profiles such as ECG and skin temperature (Baseline profiles 154) and corresponding biometric measurements 152 which are processed in a health engine 160 to generate the health report 162. Lodato further teaches that engine 160 can evaluate biometric measurements 152 against baseline 154 to determine changes in health risk and/or health improvements. Monitor 119 can be utilized to determine heart health conditions (e.g., arrhythmia). Monitor 119 can trigger an emergency action which can assist in avoiding oncoming heart health conditions.  That is, for example, by measuring the resting heart rate, blood pressure, skin temperature and evaluating the gender, family history for heart disease, weight, and ethnicity of the wearer, monitor 119 can determine heart functionality and assess heart failure risks.  In one instance, monitor 119 can detect precursors of heart failure and present a warning notification for preventing a heart attack.  For example, when the heart rate of a wearer is too high, monitor 119 can vibrate to indicate the wearer should take preventative measures (Col. 4, ll. 43 – end).
 Fig. 7 depicts how different non-invasive measurements 712, including ECG, pulse oximetry, can be used for enabling comprehensive heart health assessment utilizing biometrics from a wearable fitness monitor (Col. 2, ll. 11-14; Col. 11, ll. 5-29). Lodato also further teaches the use of ambient temperature measurements in generating the risk assessments (Lodato Col. 8, ll. 20-22; Col. 9, ll. 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Kaplan in view of Bleich such that the vital data is processed to generate a risk assessment associated with a heart condition and if a preset condition has been surpassed to indicate a risk condition to the user associated with heart-related sensor data. Making this modification would be useful for detecting precursors of heart failure and presenting a warning notification for preventing a heart attack, as taught by Lodato.
Regarding claim 10, Kaplan in view of Bleich in view of Lodato teaches that the remote application is operable to process, display, track, and communicate vital data obtained by the control unit (Kaplan - Para. 68-69: “The local remote device 130 includes a processor 134 for controlling operation of the local remote device 130.  The processor 134 is coupled to a memory 136 that may store instructions for execution by the processor 134 and for storing data from the processor 134 for later retrieval… The local remote device 130 may include a user interface 138 for providing visual and/or audible notifications and/or instructions to the user”) and communicate a risk assessment alert if the risk assessment determines that the preset condition has been surpassed (see rejection of claim 1 above).
Regarding claim 11, Kaplan in view of Bleich does not teach that the risk assessment is operable to determine risk of dehydration based on the processing of the vital data or that that the mobile application is operable to diagnose a cardiac condition selected from the group consisting of arrhythmia detection, hyperkalemia, hypercalcemia, Wolf-Parkinson-White syndrome, long QT syndrome, short QT syndrome, Torsades de Pointes, and combinations thereof. 
Lodato, however, teaches that the risk assessment is operable to determine risk of dehydration and/or heat stroke based on the processing of the vital data and an alert can be generate when the measurements lie outside an acceptable range based on the baseline profile of the wearer (Lodato – Col. 9, ll. 25-30). It would have been obvious to one of ordinary skill in the art before the effective filing date 
Lodato also teaches the monitor 119 can be used to determine heart health conditions (e.g. arrhythmia) in real time or near time and then trigger an emergency action which can assist in avoiding oncoming heart health problems (Col. 4, ll. 53-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Kaplan in view of Bleich to include diagnosing arrhythmia in order to trigger an emergency action which can assist in avoiding oncoming heart health problems, as suggested by Lodato.
Regarding claim 12, Kaplan discloses a machine learning feature that is adapted to determine risk conditions of the user associated with tracking and storing the vital data from the user specific to that user (Para. 141) and adjusting the preset condition (Para. 50, 4th sentence: “The processor 108 can then use the user's subjective alertness input in generating an adjusted baseline fatigue risk level or dynamic risk levels over time”). Although Kaplan does not explicitly disclose that the machine learning feature is incorporated into the remote application, one of ordinary skill in the art would have found it obvious to incorporate the machine learning feature into the remote application. Such a modification would be a simple combination of prior art elements (i.e., the remote application and machine learning feature of Kaplan) according to known methods (i.e., programming the remote application to perform the machine learning feature) to yield the predictable result of determining decreased alertness and/or sleep of a user (Para. 141, first sentence).
Regarding claim 13, Kaplan discloses that the wearable vital monitoring device includes a wearable component operable to contact the skin of the user and be worn during operation (Para. 25: 
Regarding claims 14-15, Kaplan in view of Bleich in view of Lodato teaches that the wearable vital monitoring device is adapted to monitor and process the vital data of the user and provide an indication to the user related to the risk assessment, wherein the indication stimulates the user with feedback (see rejection of claim 1 above; Lodato Col. 4, last sentence), wherein the preset condition includes a high-risk cardiac condition associated with the risk assessment associated with the vital data of the user (see rejection of claim 1 above; Lodato Col. 4, last 2 sentences: “… present a warning notification for preventing a heart attack. For example, when the heart rate of a wearer is too high…”)
Regarding claim 16, Kaplan discloses that the indication is a visual signal (Para. 41, last sentence: “The apparatus 100 could display to the user the processor's 108 generated location on an alertness scale through colors (e.g. red for dangerously low levels of alertness, yellow for moderate levels of alertness, and green for high levels of alertness), or on a numerical scale (e.g. on a scale from 1 to 10, where 1 is a dangerously low level of alertness and 10 is extremely alert”).
Regarding claim 19, Kaplan discloses that the vital data obtained by the wearable vital monitoring device is provided to a third party through a mobile device or the remote application and wherein the third party is provided access to vital data of one or more users using the wearable vital monitoring device (Fig. 1C, communication between local remote device 130 and non-local remote device 150; Para. 119, second sentence: “the systems may allow for real-time monitoring of the user by third party via a mobile application or mobile device paired with the wearable apparatus”).
Regarding claim 22, Kaplan in view of Bleich in view of Lodato teaches that the high-risk condition includes an indication of heat stress and dehydration and causes a risk alert signal to the user (see rejection of claim 11 above; Lodato teaches that the risk assessment is operable to determine risk of dehydration and/or heat stroke based on the processing of the vital data and an alert can be generate 
Regarding claim 23, Kaplan discloses that the microprocessor includes a machine learning algorithm to configured to study user vital history provide real time or near real time alerts and notifications to the user associated with vitals (Para. 141).
Regarding claim 25, Kaplan in view of Bleich in view of Lodato teaches that the risk assessment is based on vital data obtained related to ECG, pulse oximetry, skin temperature (See rejection of claim 1 above), and ambient temperature (See rejection of claim 1 above; Lodato Col. 8, ll. 20-22; Col. 9, ll. 25) and is configured to indicate a cardiac risk condition associated with the user (see rejection of claim 1 above).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Bleich in view of Lodato, further in view of Tzvieli et al. (US PGPUB 2017/0367651) (hereinafter Tzvieli).
Regarding claims 17-18, Kaplan in view of Bleich in view of Lodato does not teach including a visual display external to the mobile application configured to show the user's vital data obtained by the wearable vital monitoring device and the risk assessment or a risk alert, wherein the visual display is provided in a head-gear worn by the user.
Tzvieli, however, teaches that a user may wear a head-mounted system (HMS) (Fig. 1) that has a display which provides an indication that the user is experiencing a physiological response and draws the user's attention to the fact he/she is experiencing the physiological response, the extent of the physiological response, and/or that the physiological response is imminent. Furthermore, Tzvieli teaches that the indication can comprise verbal instructions explaining how to react (e.g. instructions to control breathing when in stress or risk of an asthma attack). Finally, Tzvieli teaches that the indication is given 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Kaplan in view of Bliech in view of Lodato to include a visual display external to the mobile application configured to show the user's vital data obtained by the wearable vital monitoring device and the risk assessment or a risk alert, wherein the visual display is provided in a head-gear worn by the user. Making this modification would be useful for drawing the user’s attention the fact that he/she is experience an adverse physiological response as well as providing instructions for how to react, as taught by Tzvieli.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Bleich in view of Lodato, further in view of Rao et al. (US 2013/0072770) (hereinafter Rao).
Regarding claim 24, Kaplan discloses that the vital data obtained by the wearable monitoring device is provided to a third party through the remote application accessible through a remote device used by the third party (Para. 142). Kaplan does not disclose providing such functions with a plurality of users each wearing a separate wearable vital monitoring device.
Rao, however, teaches a method for seamlessly networking a plurality of wearable, implantable, and electronic patch devices with each other (Abstract; Para. 114). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Kaplan such that a plurality of users each wearing separate wearable vital monitoring devices each provide vital data to a third party in order to dynamically form a plurality of networks for measuring, monitoring, managing, communication, command and control of a selected biological parameter and biological information at a selected time and in a selected manner, as taught by Rao (Para. 22, last sentence).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792